﻿
2.	Mr. President, I welcome this opportunity to congratulate you in person on your election to the responsible post which will mean your presiding in the weeks to come over the work of the thirty-third session of the General Assembly. The honour thus accorded to you and, through you, to your country and to Latin America as a whole is fully justified, and I am convinced that under your enlightened leadership our Organization will make the progress we all desire.
3.	Having said that, I hasten to emphasize the important contribution made by your predecessor, Mr. Mojsov, to the achievement of the aims and ideals of our Organization. The skill with which he presided over the work of the thirty-second session and then three special sessions of the General Assembly merits not just our unreserved admiration but indeed our profound gratitude.
4.	Only those who have, like myself-as you have just indicated, Sir-presided over the work of this Assembly can fully appreciate the honour and the difficulties of the presidential responsibility.
5.	I wish also to address a few words to our Secretary-General, Mr. Kurt Waldheim, that tireless worker -for the noble cause of the defence of the Charter. It might seem
superfluous to renew our confidence in him every year at this rostrum, but I can assure him of the confidence that my Government has in him, and I confirm with conviction Luxembourg's support in this difficult but noble task.
6.	Lastly, I should like to say how very pleased we were to see Solomon Islands admitted as the one hundred and fiftieth Member of our Organization. I assure that young State of our sincere desire to co-operate with it in order that we may together achieve our common goals.
7.	A year ago, when we had just begun the work of the thirty-second session of the General Assembly and as the world situation was under review, I found myself voicing feelings of I would even say profound pessimism. Throughout the world, the already existing hotbeds of tension had been joined by others, so that the picture presented by our world at that time was anything but reassuring. Today, at the beginning of this thirty-third session, I am happy to be able to discern, if only faintly, certain bright spots in that picture. The results of the Camp David meetings are certainly of fundamental importance for the settlement of the Middle East conflict. Last year, the courageous initiative of the President of Egypt, Mr. Anwar El-Sadat, breathed new prospects and new life into the peace efforts. Now what might be called the persistence and the diplomatic skill of the President of the United States, Mr. Jimmy Carter, have made it possible to enter a new stage, or so at least it is hoped. At this rostrum I wish to voice my admiration at the considerable task which President Carter has carried out with infinite courage and patience-admiration which I feel also for President El-Sadat and the Prime Minister of Israel, Mr. Menachem Begin, who have shown the breadth of mind required by the circumstances.
8.	That does not mean that everything has been settled-far from it. However, a framework has been, if not actually traced out, at least sketched. Now it must be given substance as soon as possible. I am nevertheless optimistic, despite critical, even hostile, reactions, and I express the fervent hope that all the States and parties directly involved in the conflict will eventually arrive at as objective a judgement as possible on the step that has been taken and will agree to proceed from that basis towards the over-all, just and lasting settlement of the conflict which the world has been awaiting for so long. Whatever the reservations concerning the long and certainly abstruse texts issued at Camp David,1 the cause of peace requires that we consider carefully and without undue haste all the potentialities they may contain.


9.	I wish to make one final comment on this matter. The member countries of the European Community have frequently stated their position on the situation in the Middle East, It is thus with some satisfaction that 1 note that the concessions made at Camp David by the parties, in comparison with their earlier positions, are very much along the lines of the ideas advocated by the European Community over the years. It is important to continue along that path. As my colleague and friend, the current President of the Community, Hans-Dietrich Genscher, said this morning, our Community is more willing than ever to contribute to all efforts to bring about a solution.
10.	There has also been a tenth special session of the General Assembly on the crucial problem of disarmament. With some hindsight one can now say that noteworthy results were attained on that occasion. Of course, those results fell far short of our hopes, but, all things considered, and taking into account the interests and the differences involved, we can confirm that the final result, and particularly the prospects for the future, exceeded our pessimistic expectations.
11.	There was also the Third United Nations Conference on the Law of the Sea. This is a highly important problem. It seems to me that many people do not fully grasp its scope and 1 believe we shall often have to talk about this in the future.
12.	Those are three complex fields, if ever there were complex fields, in which decisive progress has proved possible. Happily, there are other questions which were resolved thanks to the untiring work of the committees and other bodies of this Organization and to' the unflagging and constant sense of commitment of the Secretary-General and his associates.
13.	The Middle East, disarmament and the law of the sea are three fields of primary importance for our peoples, because they involve peace, security and economic prosperity.
14.	What does one see in these three spheres to which I have just referred? Wisdom, moderation, co-operation and the desire to understand each other's problems—in a word, negotiation and fraternal dialogue—have prevailed during this year.
15.	Once the parties involved decided to leave aside vehement speech-making, sterile polemics and ideological speeches too often doomed in advance to failure, concrete results soon followed.
16.	Can we at last learn a lesson from these facts? Can we have the courage, the restraint and the far-sightedness to seize the opportunities which have now so clearly come to light and which have yet again provided evidence of their efficacy?
17.	I would hesitate to make myself an advocate of the Charter yet again here, because I feel I should be preaching to the converted, to those already convinced. Nevertheless, I feel it was a good idea to remind the Assembly of certain primary truths which, even though they are self-evident, gain validity from being repeated.
18.	With 150 independent countries, each having its own kite rests, aspirations and distinct political and even economic ideologies, one can hardly expect the whole Assembly suddenly to endorse all initiatives and to find each of them the best.
19.	Since perfection does not belong to this world, I think it is and will for a long time continue to be for us to seek perfection in its most human, most just and most equitable dimensions.
20.	If a new departure has been made in the field of disarmament I think we owe this to a small group of people, whom I would not hesitate to describe as fanatics, for such a complete commitment as that of the President of the thirty-second session of the General Assembly, of Mr. Ortiz de Rozas and of my colleague and friend Garcia Robles can only be understood and appreciated on its merits if one has become fully aware of the feeling of commitment of the non-aligned countries and of our Latin-American friends in this very complex and difficult sphere.
21.	Another Sisyphean task is that of the Conference on the Law of the Sea. Slowly but surely that Conference is now moving through negotiation to the establishment of rules and regulation for the oceans, the exploitation of their wealth, their peaceful utilization and the safeguarding of their environment.
22.	My friend and successor, Mr. Hamilton Shirley Amerasinghe of Sri Lanka has devoted a great part of his career to this gigantic task. His dynamism, undoubtedly carried along by unshakeable conviction, has meant that that Conference has not sunk into oblivion and failure. He ought to be publicly thanked from this rostrum.
23.	Generally speaking, the picture presented by today's world is not a pretty one, as we all know. Whether it be the problems of southern Africa, with the policy of apartheid, or the stagnation of the Cyprus negotiations, we see that time does not heal the wounds. On the contrary, the lack of progress towards mutually acceptable solutions only poisons relations between the parties so that a new armed conflict could break out at any time.
24.	In southern Africa, Anglo-American efforts towards a solution of the problem of Rhodesia continue to be valid and Pretoria can no longer disregard international pressure. Rather than engage complacently in vehement speech-making. which has never ameliorated the condition of those suffering from the atrocity apartheid, let us give our support to those who have provided proof that patient, tenacious negotiation has not gone out of fashion as a way of achieving positive results. I would go even further and say that our full support would give to the mission of those who are devoted to the quest for solutions in South Africa all the weight needed, indeed indispensable, for rapid progress.
25.	Is there or is there not, the prospect of a settlement of the painful problem of Namibia? That is a question we are all asking ourselves. We had thought that such a settlement had been virtually achieved when South Africa and the South West Africa People's Organization [SWAPO] both accepted this five-Power plan [S/12636]. Now, its acceptance appears to be called in question by South Africa on the vague pretext that United Nations soldiers and observers would be acting as an army of occupation. Trying to keep at bay the inevitable outcome, South Africa is at the same time incurring responsibility for future dangers. We hope that common sense will eventually prevail, and the Assembly must bring its full weight to bear so that reason will prevail.
26.	It is with consternation that I find myself unfortunately obliged each year to take up the case of Cyprus. If on both sides, instead of virtually rejecting a priori the proposals of the other side, some effort were made to take more account of the aspirations of the ordinary citizens of the two communities, that would lead us and the two parties more rapidly to make workable and therefore valid proposals. The Secretary-General has given adequate proof that he is fully prepared to help in such an effort.
27.	In a world in which focal points of discord are not in short supply, we have to note that it is taking a long time for the world economy to recover and that disorders in the monetary sphere only augment the disarray which is afflicting both industrialized and third world countries.
28.	Happily, the dialogue which has now been established is continuing to make progress that is sure but too slow towards a new world economic order, which can only come about through permanent co-operation. We must ensure that it is not the product of confrontation.
29.	The Committee Established under General Assembly Resolution 32/174, also known as the Committee of the Whole, has done an extremely useful job. It suspended its work two weeks ago with the observation that, given the divergences of views concerning the mandate, it considered that the Assembly should continue the debate in order to get it out of what it calls a procedural rut. I wish to emphasize that despite certain flagrant shortcomings throughout the whole of these very hard and difficult negotiations the will to compromise has never been lacking. In the near future a new session of UMCTAD will perhaps make it possible to find, through negotiations, solutions to the remaining problems.
30.	Personally, I have always spoken in favour of interdependence and the need for closer co-operation among all countries, both the industrialized and the developing countries. Federal Vice-Chancellor Genscher, the current President of the European Communities, has described the efforts which the nine members of the Community have been making with a view to such co-operation. I can only emphasize what he said and invite all the developed countries to follow the example of the European Community.
31.	If some prefer to remain aloof from this major endeavour of solidarity and to limit their contribution to purely verbal assurances of support, they are assuming a very grave responsibility. If the few so-called rich nations were today to prove incapable of contributing to the development of the great number of poor countries, these industrialized countries would thereby be affirming their inability to ensure the lasting nature of their own well-being. That is what the law of interdependence means.
32.	Solidarity in the international community must also be expressed on behalf of all innocent persons who are victims of acts of terrorism, the taking of hostages or the hijacking of aircraft. Blind acts of violence are cowardly means of action which discredit those who carry them out, those who applaud them and the causes they are supposed to serve. We therefore energetically support all the efforts of this Assembly and of Member States to combat international terrorism. My Government holds the same views as the seven major States which, at the Bonn Economic Summit Conference in July, expressed their intention of energetically combating the hijacking of aircraft.
33.	I have been speaking before the Assembly for 10 years now, long enough, permit me to say, to yield occasionally to some impatience. But my experience in this field is too long not to view problems with moderation.
34.	Experience shows us that patience is worth more than passion, that negotiation always works better than bloody confrontation, and that those who have wanted to have everything right away have more often received very little, and that sometimes very late.
35.	My country maintains its faith in this Organization and will continue to support it without reservation until we all discover that what politicians 33 years ago only dared to dream of and to desire ardently is and remains within our grasp. Then we shall become, I hope, truly united nations.
36.	My country, at the crossroads of Europe, has often found out at first hand that the results of bloody confrontation are nothing but poverty, destruction and misery, which in turn engender new confrontations. The arrogant conquerors and those they humiliate by conquest are equally dangerous for harmony among peoples. Those who must today negotiate peace should remember that the greatest virtue of the conqueror is generosity. It will be as it always has been the best cement for lasting peace.
